Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 7-11, 14-18, and 20 are rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-5, 8-11, 13, 15-18, and 20 of U.S. Patent No. 11102058 B1 hereinafter “Hua”. Although the claims at issue are not identical, they are not patentably distinct from each other for reasons detailed below.
With regards to Claims 4, 11, and 18 of the instant application, the instant claims recite the limitation “determining, prior to sending the notification, that the second network function is in a stable state” in contrast to Claims 1, 8, and 15 of Hua reciting “determining that the second network function is in a stable state; and sending, to the first network function, a notification”; One of ordinary skill in the art would understand that the determining limitation of Hua precedes the sending of a notification of Hua and is therefore patentably indistinct from the aforementioned limitation(s) of the instant application.

Claims 5-6, 12-13, and 19 are rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1, 6-8, 12-15, and 19 of Hua further in view of US Patent Application Publication No. US 20190149397 A1 hereinafter “Celozzi”. Although the claims at issue are not identical, they are not patentably distinct from each other for reasons detailed below.
With regards to Claims 5, 12, and 19 of the instant application, Hua only teaches “wherein the third network function acts as a backup network function for the second network function” and does not explicitly teach “when the second network function is unavailable”. However, Celozzi teaches “wherein the third network function acts as a backup network function for the second network function when the second network function is unavailable”(Celozzi ¶0006 “if the first VNF detects that the second VNF is not responding (this can basically happen for two reasons: either the network link between the first and the second VNF is down or the second VNF does not respond due to a software malfunction in the second VNF itself), the first VNF may decide to perform a failover to a third VNF which is a backup instance of the second VNF”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the backup of Hua with the failover of Celozzi as a known measure to improve the reliability and availability of a network system. (Celozzi ¶0006 “For a high degree of availability, today's systems typically support redundancy mechanisms that allow performing failovers from one VNF to another VNF redundantly held available as a backup”)

Instant Application
US 11102058 B1 “Hua”
Claim 1:
A method comprising: receiving, from a first network function, a request to receive a notification when a second network function becomes available after a failure; receiving, from the second network function, information indicating that the second network function is available; and sending, to the first network function, a notification that the second network function is available.
Claim 1:
A method comprising: receiving, from a first network function, a request to receive a notification when a second network function becomes available after a failure; receiving, from the second network function, a status update indicating that the second network function is available; determining that the second network function is in a stable state; and sending, to the first network function, a notification that the second network function is available and an indication of a time period in which to switch from accessing a third network function to accessing the second network function.
Claim 2:
The method of claim 1, wherein sending the notification includes sending the notification during a second time period indicated by the second network function.
Claim 2:
The method of claim 1, wherein sending the notification includes sending the notification during a second time period indicated by the second network function.
Claim 3:
The method of claim 2, further comprising: storing, in a profile associated with the second network function, information identifying the second time period.
Claim 3:
The method of claim 2, wherein an indication of the second time period is stored in a profile associated with the second network function.
Claim 4:
The method of claim 1, further comprising: determining, prior to sending the notification, that the second network function is in a stable state, wherein determining that the second network function is in the stable state includes: sending one or more signals to the second network function; and determining that the second network function is in the stable state based on receiving one or more responses to the one or more signals.
Claim 1:
…determining that the second network function is in a stable state; and sending, to the first network function, a notification…

Claim 4:
The method of claim 1, wherein determining that the second network function is in a stable state includes: sending one or more signals to the second network function; and determining that the second network function is in a stable state based on receiving one or more responses to the one or more signals.
Claim 5:
The method of claim 1, wherein the notification identifies a time period for the first network function to switch from accessing a third network function to accessing the second network function, wherein the third network function acts as a backup network function for the second network function when the second network function is unavailable.
Claim 1:
…sending, to the first network function, a notification that the second network function is available and an indication of a time period in which to switch from accessing a third network function to accessing the second network function…

Claim 5:
The method of claim 1, wherein the third network function is a backup network function for the second network function.

Claim 6:
The method of claim 5, wherein the third network function is located in a different geographic location than the second network function
Claim 7:
The method of claim 1, wherein the third network function is located in a different geographic location than the second network function.
Claim 7:
The method of claim 1, wherein the request to receive the notification includes an identifier associated with the second network function and an expiration time for receiving the notification.
Claim 6:
The method of claim 1, wherein the request to receive the notification includes an identifier associated with the second network function and an expiration time for receiving the notification.
Claim 8:
A device, comprising: a processor configured to: receive, from a first network function, a request to receive a notification when a second network function becomes available after a failure; receive, from the second network function, information indicating that the second network function is available; and send, to the first network function, a notification that the second network function is available.
Claim 8:
A network repository function (NRF) device comprising: one or more processors configured to: receive, from a first network function, a request to receive a notification when a second network function becomes available after a failure; receive, from the second network function, a status update indicating that the second network function is available; determine that the second network function is in a stable state; and send, to the first network function, a notification that the second network function is available and an indication of a time period in which to switch from accessing a third network function to accessing the second network function.
Claim 9:
The device of claim 8, wherein, when sending the notification, the processor is further configured to send the notification during a second time period indicated by the second network function.
Claim 9:
The NRF device of claim 8, wherein, when sending the notification, the one or more processors are further configured to send the notification during a second time period indicated by the second network function.
Claim 10:
The device of claim 9, wherein the processor is further configured to: store, in a profile associated with the second network function, an indication of the second time period.
Claim 10:
The NRF device of claim 9, wherein an indication of the second time period is stored in a profile associated with the second network function.
Claim 11:
The device of claim 8, wherein the processor is further configured to: determine, prior to sending the notification, that the second network function is in a stable state, wherein when determining that that second network function in in the stable state, the processor is configured to: send one or more signals to the second network function, and determine that the second network function is in the stable state based on receiving one or more responses to the one or more signals.
Claim 8:
…determining that the second network function is in a stable state; and sending, to the first network function, a notification…

Claim 11:
The NRF device of claim 8, wherein, when determining that the second network function is in a stable state, the one or more processors are configured to: send one or more signals to the second network function; and determine that the second network function is in a stable state based on receiving one or more responses to the one or more signals.
Claim 12:
The device of claim 8, wherein the notification identifies a time period for the first network function to switch from accessing a third network function to accessing the second network function, wherein the third network function acts as a backup network function for the second network function when the second network function is unavailable.
Claim 8:
…send, to the first network function, a notification that the second network function is available and an indication of a time period in which to switch from accessing a third network function to accessing the second network function…

Claim 12:
The NRF device of claim 8, wherein the third network function is a backup network function for the second network function.
Claim 13:
The device of claim 12, wherein the third network function is located in a different geographic location than the second network function.
Claim 14:
The NRF device of claim 8, wherein the third network function is located in a different geographic location than the second network function.
Claim 14:
The device of claim 8, wherein the request to receive the notification includes an identifier associated with the second network function and an expiration time for receiving the notification.
Claim 13:
The NRF device of claim 8, wherein the request to receive the notification includes an identifier associated with the second network function and an expiration time for receiving the notification.
Claim 15:
A non-transitory computer-readable medium storing instructions, which when executed by a processor, cause the processor to: receive, from a first network function, a request to receive a notification when a second network function becomes available after a failure; receive, from the second network function, information indicating that the second network function is available; and send, to the first network function, a notification that the second network function is available.
Claim 15:
A non-transitory computer-readable medium containing instructions executable by at least one processor, the computer-readable medium comprising one or more instructions to cause the at least one processor to: receive, from a first network function, a request to receive a notification when a second network function becomes available after a failure; receive, from the second network function, a status update indicating that the second network function is available; determine that the second network function is in a stable state; and send, to the first network function, a notification that the second network function is available and an indication of a time period in which to switch from accessing a third network function to accessing the second network function.
Claim 16:
The non-transitory computer-readable medium of claim 15, wherein when sending the notification, the instructions further cause the processor to: send the notification during a second time period indicated by the second network function.
Claim 16:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions to cause the at least one processor to send the notification include one or more instructions to cause the at least one processor to send the notification during a second time period indicated by the second network function.
Claim 17:
The non-transitory computer-readable medium of claim 16, wherein an indication of the second time period is stored in a profile associated with the second network function.
Claim 17:
The non-transitory computer-readable medium of claim 16, wherein an indication of the second time period is stored in a profile associated with the second network function.
Claim 18:
The non-transitory computer-readable medium of claim 15, wherein the instructions further cause the processor to: determine that the second network function is in a stable state, wherein the instructions to determine that the second network function in the stable state further cause the processor to: send one or more signals to the second network function, and determine that the second network function is in the stable state based on receiving one or more responses to the one or more signals.
Claim 15:
… determine that the second network function is in a stable state; and send, to the first network function, a notification…

Claim 18:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions to cause the at least one processor to determine that the second network function is in a stable state includes one or more instructions to cause the at least one processor to: send one or more signals to the second network function; and determine that the second network function is in a stable state based on receiving one or more responses to the one or more signals.
Claim 19:
The non-transitory computer-readable medium of claim 15, wherein the notification identifies a time period for the first network function to switch from accessing a third network function to accessing the second network function, wherein the third network function acts as a backup network function for the second network function when the second network function is unavailable.
Claim 15:
… send, to the first network function, a notification that the second network function is available and an indication of a time period in which to switch from accessing a third network function to accessing the second network function.

Claim 19:
The non-transitory computer-readable medium of claim 15, wherein the third network function is a backup network function for the second network function.
Claim 20:
The non-transitory computer-readable medium of claim 15, wherein the request to receive the notification includes an identifier associated with the second network function and an expiration time for receiving the notification.
Claim 20:
The non-transitory computer-readable medium of claim 15, wherein the request to receive the notification includes an identifier associated with the second network function and an expiration time for receiving the notification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Celozzi.

With regards to Claim 1, Celozzi teaches:
a method comprising: receiving, from a first network function, a request to receive a notification when a second network function becomes available after a failure (Celozzi ¶0038 “the receiving entity may have sent, prior to receiving link failure notifications, a subscription request to the managing entity in order to get registered at the managing entity for receipt of link failure notifications”; Celozzi ¶0043 “triggering generation of the link failure notification and forwarding the link failure notification may be repeated upon each receipt of a notification on a change in the current recovery status of the link”; Celozzi ¶0025 “The link recovery status information may indicate, for example, that recovery of the link is currently in progress, recovery of the link is already complete or recovery of the link is not possible at all.”)
receiving, from the second network function, information indicating that the second network function is available (Celozzi ¶0033 “The method is performed by a managing entity provided in the cloud computing environment and comprises receiving a link failure notification comprising link recovery status information indicating a current recovery status of the link”; Celozzi ¶0086 “The link recovery status information may indicate, for example, that recovery of the link is currently in progress, recovery of the link is already complete”)
and sending, to the first network function, a notification that the second network function is available (Celozzi ¶0043 “triggering generation of the link failure notification and forwarding the link failure notification may be repeated upon each receipt of a notification on a change in the current recovery status of the link”; Celozzi ¶0025 “The link recovery status information may indicate, for example, that recovery of the link is currently in progress, recovery of the link is already complete or recovery of the link is not possible at all.”)

With regards to Claim 2, Celozzi teaches the limitations of Claim 1 as referenced above. Celozzi further teaches:
the method of claim 1, wherein sending the notification includes sending the notification during a second time period indicated by the second network function (Celozzi ¶0043 “In one variant of the method, triggering generation of the link failure notification and forwarding the link failure notification may be repeated upon each receipt of a notification on a change in the current recovery status of the link. In another variant, generation of the link failure notification and forwarding the link failure notification, or forwarding the link failure notification only, may be performed periodically, e.g., repeated in predetermined time intervals.”)

With regards to Claim 3, Celozzi teaches the limitations of Claim 2 as referenced above. Celozzi further teaches:
the method of claim 2, further comprising: storing, in a profile associated with the second network function, information identifying the second time period (Celozzi ¶0026 “the link recovery status information may comprise an estimated recovery time that indicates an estimated time within which recovery of the link can be expected”, “The link recovery status information may also comprise statistical information, such as a medium time to recovery, a variance, or the like”; Examiner asserts the information regarding the link failure is stored by the system)

With regards to Claim 8, the device of Claim 8 performs the same steps as the method of Claim 1, and the device of Claim 8 is therefore rejected using the same art and rationale used in the rejection of Claim 1 by Celozzi.

With regards to Claim 9, the device of Claim 9 performs the same steps as the method of Claim 2, and the device of Claim 9 is therefore rejected using the same art and rationale used in the rejection of Claim 2 by Celozzi.

With regards to Claim 10, the device of Claim 10 performs the same steps as the method of Claim 3, and the device of Claim 10 is therefore rejected using the same art and rationale used in the rejection of Claim 3 by Celozzi.

With regards to Claim 15, the medium of Claim 15 performs the same steps as the method of Claim 1, and the medium of Claim 15 is therefore rejected using the same art and rationale used in the rejection of Claim 1 by Celozzi.

With regards to Claim 16, the medium of Claim 16 performs the same steps as the method of Claim 2, and the medium of Claim 16 is therefore rejected using the same art and rationale used in the rejection of Claim 2 by Celozzi.

With regards to Claim 17, the medium of Claim 17 performs the same steps as the method of Claim 3, and the medium of Claim 17 is therefore rejected using the same art and rationale used in the rejection of Claim 3 by Celozzi.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Wang (WIPO Publication No. WO 2020253531 A1) teaches a communication method wherein when a first network function entity communicates indirectly with a second network function entity by means of a first service communication proxy (SCP) network element, if the first SCP network element fails, indirect communication can be performed by means of a second SCP network element, or direct communication can be performed. In this way, when the SCP network element used for communication between the first network function entity and the second network function entity fails, it can be ensured that the first network function entity and the second network function entity can continue to perform business communication, so as not only to ensure business continuity, but also to ensure the reliability and availability of a system.
Chen et al. (WIPO Publication No. WO 2021136651 A1) teaches methods and apparatuses for terminal device availability management. A method performed by a first access and mobility management function entity comprises receiving a first message from a first network function entity. The first message requests a first notification toward a second network function entity when a terminal device becomes available after downlink data notification failure for the terminal device and the first message includes at least one of a traffic descriptor identifying a source of the downlink data and network information associated to a session related to the terminal device. The method further comprises sending a second message to at least one session management function entity associated to the session related to the terminal device. The second message requests a second notification toward the first access and mobility management function entity when the downlink data notification failure for the terminal device is detected and the second message includes the traffic descriptor when the first message includes the traffic descriptor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE EMANUELE/Examiner, Art Unit 2114        
                                                                                                                                                                                                /JOSEPH O SCHELL/Primary Examiner, Art Unit 2114